DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/942,916, filed on 07/30/2020, claims priority to 16395822 filed 08/17/2017 and 16/395,822 filed on 04/26/2019.
 
Response to Amendment
	This Office Action is in response to the amendments submitted on 07/05/2022, and based on further search and consideration.  Claim 1 is currently amended.  Claims 2-5 are canceled.  Claims 1-6, 14, and 19 are canceled; claims 7, 8, 12, 13, and 17 are amended.  Claims 7-13 and 15-18 are pending and ready for examination.
	Note that the status of claim 17 appears to be incorrect and should be amended to “Currently amended” instead of “Canceled.” If Applicant intends to cancel claim 17, the claim text should not be presented in claim 17 (See 37 C.F.R 1.121 (c)(4))
	Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation'  ‘in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). 
	Applicant is reminded that failure to point out where the new (or amended) claim is supported (i.e., failure to specifically point out where written description of the claim limitation can be found and which drawing shows the claim limitation), would make Applicant’s reply not fully responsive and would result in abandonment if no proper reply is received within time period (See 37 C.F.R. 1.111 (c), MPEP §§714.02, 714.03 and 714.04).
Drawings
A replacement drawing sheet for figs 6 and 7 was received on 07/05/2022.  These drawings are unacceptable and will not be entered because they contain new matter. The added material which is not supported by the original disclosure is as follows: the specification states that the process flow of FIG. 6 results in the structure of FIG. 7. (para 0033, 0034, instant specification).  However, as amended, the process flow of Fig. 6 no longer results in the structure of fig. 7.  
For example, amended fig 6 shows a single second molding compound 76 applied over the backside of the die, and a single frontside molding compound 70 applied over the frontside.  But in Fig. 7, the backside of the die includes a block of the second molding compound 148 (from 76) to the left of the backside, and a block of the first molding compound 90 (from 70) to the right of the backside.  Because the process flow of Fig 6 no longer results in the structure of fig 7, contrary to the specification at para 0033-34, the amended drawings disclose new matter.

    PNG
    media_image1.png
    611
    760
    media_image1.png
    Greyscale


Additionally, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a notch located around a perimeter of sixth side of the die, the die comprising a first side opposing the second side, the first side of the die comprising a plurality of electrical contacts […] and a metal layer coupled to a sixth side of the die” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In addition, it appears that no drawing discloses “a second molding compound coupled over the sixth side of the die and into the notch; [and] a metal layer coupled to a sixth side of the die”, as claimed in claim 7.
In addition, it appears that no drawing discloses “the first molding compound extends across a thickness of the metal layer” as claimed in claim 8 and in combination with limitations of claim 7.
In addition, it appears that no drawing discloses “wherein the first molding compound contacts the metal layer” as claimed in claim 10 and in combination with limitations of claim 7. 
In addition, it appears that no drawing discloses “a die comprising a notch located around a perimeter of a sixth side of the die, the die comprising a first side opposing the sixth side, the first side of the die comprising a plurality of electrical contacts; a second molding compound coupled over the sixth side of the die and into the notch; a first molding compound coupled over the first side of the die, the first molding compound forming a thickness above the first side and extending only to a perimeter of the first side of the die; and a metal layer coupled to a second side of the die over the second molding compound and extending to the perimeter of the sixth side of the die” as claimed in claim 13.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both the first molding compound and the second molding compound in Fig. 7. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "148" and "90" have both been used to designate the second molding compound in Fig. 7.  
 

    PNG
    media_image2.png
    363
    447
    media_image2.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 7 recites the limitation “a notch located around a perimeter of sixth side of the die, the die comprising a first side opposing the second side, the first side of the die comprising a plurality of electrical contacts […] and a metal layer coupled to a sixth side of the die”. However, the specification does not describe the above claimed subject matter. Specifically, the specification only discloses embodiments in which a metal layer is coupled to a side opposing a first side of the die comprising a plurality of electrical contacts. However, claim 7 requires that a metal layer is coupled to a side that is not a side opposing a first side of the die comprising a plurality of electrical contacts. 
In addition, the specification does not describe the claimed subject matter of claims 8 and 10 in combination with the limitations of claim 7. 
Specifically regarding claim 8, the specification does not disclose any embodiment having the first molding compound coupled over the first side extends across a thickness of the metal layer coupled to a side that is not opposing the first side.
Specifically regarding claim 10, the specification does not disclose any embodiment having the first molding compound contacting the metal layer, where the metal layer is coupled to a side that is not opposing the first side.

In addition, claim 13 recites the limitation “a second molding compound coupled over the sixth side of the die and into the notch; a metal layer coupled to a second side of the die over the second molding compound and extending to the perimeter of the sixth side of the die”. However, the specification does not disclose any device package having a molding compound coupled over a side opposing the first side because that side is only coupled with a metal layer. Besides, because the first side includes contacts, and the sixth side opposes the first side, the second side of claim 13 must be a sidewall.  But the specification does not appear to disclose any sidewall having a metal layer coupled to it. 
Further in addition, the specification does not describe the claimed subject matter of claims 15, 16, and 18 in combination with the limitation of claim 13. Specifically, the specification fails to disclose an embodiment having the second side be exposed while a metal layer coupled to the second side as required by the combination of claim 13 and claims 15, 16, and 18.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 

Finally, the title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: THIN CHIP SCALE PACKAGES FOR NOTCHED SEMICONDUCTOR DIES.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation'  ‘in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 
Regarding claim 7, the claim requires a “a notch located around a perimeter of a sixth side of the die, the die comprising a first side opposing the second side, the first side of the die comprising a plurality of electrical contacts […] and a metal layer coupled to a sixth side of the die”. However, the specification does not describe the above claimed subject matter. 
Specifically, the specification only discloses embodiments in which a metal layer is coupled to a side opposing a first side of the die, the first side comprising a plurality of electrical contacts. However, claim 7 requires that a metal layer is coupled to a side (sixth side) that is not a side (second side) opposing a first side of the die comprising a plurality of electrical contacts.  Additionally, the specification and the drawings only disclose a notch located around a perimeter of a side of the die (98, fig 7) opposing the first side i.e., backside. The specification does not disclose a notch located around a perimeter of a side that is not the backside.   
Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 7. Accordingly, claim 7 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 13, the claim requires “a die comprising a notch located around a perimeter of a sixth side of the die, the die comprising a first side opposing the sixth side, the first side of the die comprising a plurality of electrical contacts; a second molding compound coupled over the sixth side of the die and into the notch; a first molding compound coupled over the first side of the die, the first molding compound forming a thickness above the first side and extending only to a perimeter of the first side of the die; and a metal layer coupled to a second side of the die over the second molding compound and extending to the perimeter of the sixth side of the die”.  
However, the specification does not disclose any device package having a molding compound coupled over a side opposing the first side, because that side is only coupled with a metal layer. Besides, because the first side includes contacts, and the sixth side opposes the first side, the second side of claim 13 must be a sidewall.  But the specification does not appear to disclose any sidewall having a metal layer coupled to it.
Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 13. Accordingly, claim 13 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 15, 16 and 18, in addition to the issue mentioned above, claims 15, 16, 18 further require the second side be exposed while claim 13 on which claims 15, 16, 18 requires a metal layer coupled to the second side. As stated above, the specification fails to disclose any embodiment having the second side be exposed while a metal layer coupled to the second side as required by the combination of claim 13 and claims 15, 16, and 18.
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).  A claimed combination of features is not adequately supported by written description when the individual features are disclosed across a variety of embodiments, and it is not clear how the individual features could be combined as claimed, because they do not show that the inventor "invented what is claimed". Ariad, 598 F.3d at 1351; D Three 890 F.3d 1042 (2018).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which they depend.
Appropriate correction is required.
	Applicant is reminded that Applicant’s reply to this rejection must be fully responsive and must point out where the new (or amended) claim is supported (See 37 C.F.R. 1.111 (c), MPEP §§714.02 and 714.04).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “a first side opposing the second side”.  There is insufficient antecedent basis for “the second side” limitation in the claim. For the purpose of this Action, the limitation “a first side opposing the second side” of claim 7 will be interpreted and examined as -- a first side opposing the sixth side--.
Claim 7 recites “a second molding compound coupled over the sixth side of the die of the die and into the notch; a metal layer coupled to a sixth side of the die.” It is unclear if “a sixth side” in claim 7 refers an additional sixth side of the die, or the same sixth side as previously cited. In addition, as stated above, the claimed subject matter was not described in the specification and was not shown in the drawings thus it is unclear how the sixth side is coupled to both “a second molding compound” and “a metal layer”. For the purposes of examination and to further compact prosecution, the limitation “a metal layer coupled to a sixth side of the die” will be interpreted and examined as --a metal layer coupled to the sixth side of the die--.

Regarding claim 8, claim 8 recites “wherein the first molding compound extends across a thickness of the metal layer coupled to the sixth side of the die.” As described in the specification and as shown in drawings Fig. 6 and as claimed in claim 7, there is a notch between the metal layer and the first molding and a thickness of the metal layer is covered by “a second molding compound coupled over the perimeter of the sixth side of the die and into the notch.” Thus, it is unclear how the first molding compound extends across a thickness of the metal layer when there is a second molding compound between the metal layer and the first molding compound.  
For the purpose of this Action, the limitation of “wherein the first molding compound extends across a thickness of the metal layer coupled to the sixth side of the die” will be interpreted and examined as -- wherein the second molding compound extends across a thickness of the metal layer coupled to the sixth side of the die; and wherein the second molding compound and the first molding compound are formed of the same material--.

Regarding claim 9, claim 9 recites “the second side”. There is insufficient antecedent basis for “the second side” limitation in the claim. For the purpose of this Action, the limitation “the second side” of claim 9 will be interpreted and examined as -- a second side--.

Regarding claim 10, claim 10 recites “wherein the first molding compound contacts the metal layer.” As described in the specification and as shown in drawings Fig. 6 and as claimed in claim 7, there is a notch between the metal layer and the first molding and both sidewall sides of the metal layer are covered by “a second molding compound coupled over the perimeter of the sixth side of the die and into the notch.” Thus, it is unclear how the first molding compound contacts the metal layer when there is a second molding compound between the metal layer and the first molding compound.  
For the purpose of this Action, the limitation of “wherein the first molding compound contacts the metal layer” will be interpreted and examined as -- wherein the second molding compound contacts the metal layer; and wherein the second molding compound and the first molding compound are formed of the same material--.

  	Claim 13 recites the limitation “a metal layer coupled to a second side of the die over the second molding compound and extending to the perimeter of the sixth side of the die”. However, claim 13 also requires “a notch located around a perimeter of a sixth side of the die; a second molding compound coupled over the sixth side of the die and into the notch”. In other words, claim 13 requires the perimeter of the sixth side of the die is covered by a second molding compound. It is unclear how a metal layer formed on a second side (which must be a sidewall side) of the die can extend to the perimeter of the sixth side (which must be a bottom side) of the die when the perimeter of the sixth side of the die is covered by the second molding compound. 
	For the purposes of this Action, the limitation “a second molding compound coupled over the sixth side of the die and into the notch” of claim 13 will be interpreted and examined as -- a second molding compound coupled over the perimeter of the sixth side of the die and into the notch--. And the limitation “a metal layer coupled to a second side of the die over the second molding compound and extending to the perimeter of the sixth side of the die” of claim 13 will be interpreted and examined as -- a metal layer coupled to the sixth side of the die over the second molding compound and extending to the perimeter of the sixth side of the die--.
	
Regarding claims 15, 16 and 18, claims 15, 16 and 18 recites the limitation “a second side” while claim 13 on which claims 15, 16 and 18 already recited “a second side” in line 10. It is unclear if “a second side” in claims 15, 16 and 18 refers to an additional second side of the die, or the same second side as previously cited in claim 13. 
As stated above, for the purpose of this Action, the limitation “a second side” in claim 13 will be interpreted and examined as --the sixth side--.  This should resolve the antecedent basis problems for claims 15, 16, and 18.

	Remaining claims depend variously from claims 7 or 13, and are rejected for the reasons above.  Applicant should confirm which interpretation is correct in the next office communication.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by How (US 8048781 B2).
Regarding claim 7, How discloses a semiconductor package (Title, fig 8h) comprising: 
a die comprising a notch (notch, annotated fig 8h) located around a perimeter of a sixth side of the die, the die comprising a first side opposing the sixth side (see 112b above), the first side of the die comprising a plurality of electrical contacts (802); 
a second molding compound (second molding, annotated fig 8h) coupled over the perimeter of the sixth side (annotated fig 8h; see 112b above) of the die and into the notch; 
a first molding compound (first molding, annotated fig 8h) coupled over the first side of the die, the first molding compound forming a thickness (vertical thickness of first molding) above the first side; 
and a metal layer (304) coupled to the sixth (see 112b above) side of the die; 
wherein a thickness of the plurality of electrical contacts is substantially the same as the thickness of the first molding compound (solder bumps substantially same thickness of first molding, fig 8h).

    PNG
    media_image3.png
    346
    731
    media_image3.png
    Greyscale

Regarding claim 8, How discloses that the second molding compound (see 112b above) extends across a thickness of the metal layer (304) coupled to the sixth side of the die (second molding is a portion that extends to be coplanar with the back of metal 304).
Regarding claim 9, How discloses that the first molding compound and the second molding compound fully cover a second side (see 112b above), third side, fourth side, and fifth side of the die (all four sidewalls covered, fig 4).
Regarding claim 10, How discloses that the second molding compound (see 112b above) contacts the metal layer.
Regarding claim 11, How discloses that the first molding compound and second molding compound meet around a perimeter of the first side of the die (arbitrary portions of molding compound meet at any location desired, How fig 8H).
Regarding claim 12, How discloses that the metal layer (304) extends to the perimeter of the sixth side of the die (804 covers backside of die 812).

	Claims 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Xue (US 20140242756 A1).
Regarding claim 13, Xue discloses a semiconductor package (abstract, fig 9d) comprising: 
a die (101, fig 9c) comprising a notch (groove 170, fig 9d) located around a perimeter of a sixth side (top side) of the die, the die comprising a first side (bottom side) opposing the sixth side, the first side of the die comprising a plurality of electrical contacts (111); 
a second molding compound (180’) coupled over the perimeter of the sixth side (see 112b above) of the die and into the notch (180’ fills 170 at 1800’, see also para 0032); 
a first molding compound (120”) coupled over the first side of the die, the first molding compound forming a thickness above the first side and extending only to a perimeter of the first side of the die (120” does not extend beyond edge 1010 of die 101, fig 9d); 
and a metal layer (130’) coupled to the sixth side (see 112b above) of the die over (coplanar and above) the second molding compound and extending to the perimeter of the sixth side of the die (130’ extends to edge of backside); 
wherein a thickness of the plurality of electrical contacts is substantially the same as the thickness of the first molding compound (111 substantially same as 120’, fig 9d).

    PNG
    media_image4.png
    361
    566
    media_image4.png
    Greyscale

Regarding claim 15, Xue discloses that a portion of a second side, third side, fourth side, and fifth side of the die are exposed (1010 not covered by package, fig 9d; para 0032; each side of the die treated identically fig 4I) between the first molding compound and the second molding compound.
Regarding claim 16, Xue discloses that wherein a portion (portion indicated by 1010, fig 9d) of a second side, third side, fourth side, and fifth side of the die are exposed.
Regarding claim 17, Xue discloses that, of the first molding compound and second molding compound, only the second molding compound (180’) contacts the metal layer (fig 9d).
Regarding claim 18, Xue discloses that the first molding compound (120’) and second molding compound (180’) are separated by a second side, third side, fourth side, and fifth side of the die (surface at 1010 separates the molding compounds).

Response to Arguments
Applicant’s arguments with respect to the 112a rejections, objections, and art rejections of claim(s) 7 and 13 have been considered but are moot in view of the new grounds of rejection over 112a for lack of written description, and because the drawings amendments submitted 07/05/2022 introduce new matter and are not entered.  

Regarding objections to the drawings, specification, and rejections over 112a for lack of written description:
	Applicant argues that the replacement drawing sheet and annotated sheet that have added a line to show where the first molding compound and second molding compound referred to in the specification meet in both the process flow of FIG. 6 and the drawing of the resulting structure of FIG. 7.  Therefore every feature specified in the claims is now shown in the drawings and the Examiner should withdraw the objection to the drawings. 

Examiner’s response:
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive because the drawings are new matter and will not be entered.
 	Regarding drawings objections related to claim 7, in the amendments to figs 6 and 7, applicant has drawn lines to designate the boundaries of the first and second molding compounds.  But now the method of fig 6 does not result in the device of fig 7., because this method does not result in a stray block of first molding compound 90 being on the backside of the die, as shown in fig 7. 
As stated in drawing objection above, it appears that applicant’s block 90 has been mislabeled, and is actually 148.  If so, then the subject matter of claims 8 and 10 (requiring the first molding compound 90 to contact the metal layer) is not disclosed in the specification or drawings. 
In addition, even if the proposed drawings were entered, to show that there are lines to designate the boundaries of the first and second molding compounds, the new drawings will also fail to show the claimed subject matter of claim 11 in which requires “the first molding compound and second molding compound meet around a perimeter of the first side of the die” because the new lines are not around the perimeter of the first side of the die. 

    PNG
    media_image1.png
    611
    760
    media_image1.png
    Greyscale
	For these reasons, the arguments regarding objections to the drawings, specification, and rejections over 112a for lack of written description are not persuasive.

Regarding the 102 rejection over Howe:
Applicant states that How discloses the use of only one molding material 800 and only one molding process step in col. 6 lines 57-67 - col. 7 lines 1-2. Because of this, the Examiner's attempt to characterize How's disclosure as disclosing some "arbitrary division" point between two molding compounds in FIG. 8H is unavailing, as How discloses no such thing. In view of the amendments made to claim 7 and the exemplary structure illustrated in the replacement drawing sheet, it is readily apparent that How does not disclose at least "...a second molding compound coupled over the sixth side of the die and into the notch..." (Claim 7, as amended). Thus the Examiner has failed to establish a prima facie case of anticipation based on the disclosure of How. (Remarks of 07/05/2022).
Examiner’s response:
	Because the drawing incorporates new matter and has not been entered, applicant’s arguments are moot.
It is noted that the pending application also fails to show the claimed invention (See drawing objection, specification objection, 112a, 112b above). Additionally, it is noted that the features upon which applicant relies (i.e., the first and second molding compounds being different compounds, or there being an interface between the first and second molding compounds, or some kind of grain boundary between the compounds due to the method of molding) are not limitations of the claim(s). It is further noted that, paragraph [0059] of the pending application discloses “[i]n various implementations, the second molding compound may be chemically the same as the first molding compound, but it may be chemically different in other implementations.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Regarding the 102 rejection over Xue
	Applicant argues that it is apparent that the mold compound 180' extends completely around the metal layer 130'. Thus Xue fails to disclose at least "... a metal layer coupled to a second side of the die over the second molding compound and extending to the perimeter of the sixth side of the die..." in Claim 13, as amended. Thus the Examiner has failed to establish a prima facie case for anticipation of claim 13 based on the disclosure of Xue.
Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the pending application also fails to show the claimed invention (See drawing objection, specification objection, 112a, 112b above). It is further noted that the features upon which applicant relies (i.e., molding compound not extending around the metal layer, or a metal layer extending beyond the perimeter of the backside of the die) are not limitations of the claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tan US 20090215227 A1 discloses a method of applying frontside and backside molding materials in a chip scale package, e.g. fig 1.

    PNG
    media_image5.png
    660
    518
    media_image5.png
    Greyscale


Lin US 8828848 B2 discloses a die 334 with a first molding material 444 on the active side of the die, and a second molding material 546 in a notch at the side of the back of the die, e.g. fig 7. 

    PNG
    media_image6.png
    273
    642
    media_image6.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822